Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Franklin Basnight seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of modification of an award of longshore disability benefits pursuant to 33 U.S.C. §§ 901-950 (2006), and subsequent decision denying reconsideration. Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. *260Accordingly, we deny Basnight’s motion to proceed in forma pauperis and deny the petition for review for the reasons stated by the Board. Basnight v. Ceres Marine Terminals, Inc., BRB No. 12-0108 (B.R.B. Sept. 25, 2012; Dec. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.